NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                           AUG 27 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

LEROI ESPIRIQUETZAL,                            No.    18-35893

                Plaintiff-Appellant,            D.C. No. 3:18-cv-00157-YY

 v.
                                                MEMORANDUM*
QUALITY LOAN SERVICE
CORPORATION OF WASHINGTON; et
al.,

                Defendants-Appellees.

                  Appeal from the United States District Court
                           for the District of Oregon
                  Marco A. Hernandez, District Judge, Presiding

                           Submitted August 19, 2019**

Before:      SCHROEDER, PAEZ, and HURWITZ, Circuit Judges.

      Leroi Espiriquetzal appeals pro se from the district court’s judgment

dismissing his action alleging federal and state law claims arising out of

foreclosure proceedings. We have jurisdiction under 28 U.S.C. § 1291. We



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo a dismissal under Federal Rule of Civil Procedure 12(b)(6) for

failure to state a claim. Kwan v. SanMedica Int’l, 854 F.3d 1088, 1093 (9th Cir.

2017). We affirm.

      The district court properly dismissed Espiriquetzal’s action because

Espiriquetzal failed to allege facts sufficient to state a plausible claim for relief.

See Fed. R. Civ. P. 12(b)(6); Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (to avoid

dismissal, “a complaint must contain sufficient factual matter, accepted as true, to

state a claim to relief that is plausible on its face” (citation and internal quotation

marks omitted)).

      The district court did not abuse its discretion by denying leave to amend

because amendment would have been futile. See Cervantes v. Countrywide Home

Loans, Inc., 656 F.3d 1034, 1041 (9th Cir. 2011) (setting forth standard of review

and explaining that dismissal without leave to amend is proper when amendment

would be futile).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                            2                                      18-35893